DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are pending and are currently under examination wherein claims 1-14 have been preliminarily amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broader recitations “smaller than 15%, better still 10%”, and the claim also recites “ideally 5%” which is the narrower statement of the range/limitation. . The claim(s) are 
	With respect to the recitation “the surface of the electrode is machined for removal of defects and for cleaning it up (e.g. by brushing, grinding, pickling, cutting, scalping, etc.)” in claim 4, it is unclear if the claim is limited to cleaning by brushing, grinding, pickling, cutting and scalping or if other methods of cleaning would be encompassed by this recitation. 
	With respect to the recitation “the surface of the ESR ingot is machined for removal of defects and for cleaning it up (e.g. by brushing, grinding, pickling, cutting, scalping, etc.)” in claim 4, it is unclear if the claim is limited to cleaning by brushing, grinding, pickling, cutting and scalping or if other methods of cleaning would be encompassed by this recitation.
In the present instance, claim 4 recites the broader recitations “smaller than 15%, better still 10%”, and the claim also recites “ideally 5%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	With respect to the recitation “the VAR ingot is then brought by hot and/or cold working (e.g. forging, rolling, drawing)” in claim 4, it is unclear if the claim is limited to the hot and/or cold working steps of forging, rolling or drawing or if the claim is open to other hot and/or cold working steps. 
	With respect to the recitation “the desired product shape (e.g. ingot, bar, wire, sheet, strip, foil)” in claim 4, it is unclear if the claim is limited to the product shapes of ingot, bar, wire, sheet strip or foil or if the claim is open to additional shapes not specified. 
	With respect to the recitation “if the Ni-base alloy forms a gamma prime phase: the VAR ingot is introduced into a furnace before it becomes cooler than 200⁰C in the top region, ideally before this 

Allowable Subject Matter
Claims 1-3 and 5-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regard to claim 1, the closest prior art to Bond et al. (WO ‘897) discloses a method of producing nickel base alloys including casting the alloy within a casting mold and annealing and overaging the ingot at at least 1200⁰F (649⁰C) for at least 10 hours. The ingot is electroslag remelted at a melt rate of at least 8 lbs/min and the ESR ingot is then transferred to a heating furnace within 4 hours of complete solidification and is subjected to a novel post-ESR heat treatment. A suitable VAR electrode is proved from the ESR ingot and the electrode is vacuum remelted at a melt rate of 8 to 11 lbs/minute to provide a VAR ingot (abstract). Bond et al. (WO ‘897) further specifies wherein the heat treatment would occur at a temperature in the range of 900⁰F (482⁰C) to 1800⁰F (982⁰C) for at least 10 hours (page 8). However, Bond et al. (WO ‘897) does not specify wherein the electrode would be cooled in air or in the furnace to a temperature between room temperature and lower than 900⁰C; the ESR ingot would be cooled in air or in the furnace to a temperature between room temperature and lower than 900⁰C; and the ESR ingot would be remelted again by VAR at a remelting rate of 3.0 to 10 kg/minute at a range of fluctuation of smaller than 15%. 
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759